Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2015/194340 A1) in view of Mori (U.S. Pat. No. 4,560,784)
An English-language equivalent of Yamaguchi, U.S. PG Pub. No. 2017/0130031, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. 
In paragraphs 14-17 Yamaguchi discloses a room-temperature-curable organopolysiloxane composition comprising an organopolysiloxane having a general formula corresponding to formula (1) of component (A) of claim 1, wherein the value of n in the organopolysiloxane of Yamaguchi encompasses the range recited for component (A) of claim 1, a hydrolyzable organosilicon meeting the limitations of formula (2) of component (B) of claim 1 and present in the amount recited for component (B) of claim 1, and a curing catalyst, as recited in component (C) of claim 1, and present in an amount encompassing the range recited in component (C).
In paragraph 44 Yamaguchi discloses that the curing catalyst can be various alkyltin esters including dibutyltin dilaurate, meeting the limitations of the difunctional fatty acid tin compound of claim 2. Yamaguchi further discloses in paragraph 44 various amine-based catalysts, also as recited in claim 2. In paragraphs 51-54 Yamaguchi discloses that the composition can further comprise an organopolysiloxane corresponding to component (E) of claim 4, where the value of m in the organopolysiloxane of Yamaguchi is 1 to 2000, overlapping the range recited in claim 4, and the organopolysiloxane is present in amounts within the range recited in claim 4. In paragraphs 46-47 Yamaguchi discloses that the composition can comprise a filler, as recited in component (F) of claim 5, in an amount encompassing or overlapping the claimed range. In paragraphs 48-50 Yamaguchi discloses that the composition can comprise an adhesion promoter in amounts within the range recited for component (G) of claim 6. In paragraph 57-58 Yamaguchi discloses that the cured composition can be applied to various articles such as metals and electrical or electronic components, meeting the limitations of the articles of claim 8. Yamaguchi does not disclose the further inclusion of component (D) in the composition.
Mori, in column 2 lines 10-38, discloses an organopolysiloxane composition comprising an organopolysiloxane (A) and a reaction product of an organopolysiloxane, cerium carboxylate, and alkoxide which can be titanium alkoxide, corresponding to the heat resistance enhancer of component (D) of claim 1, where the reaction product
is present in an amount of 0.1 to 10 parts by weight per 100 parts by weight of the organopolysiloxane, within the range recited for component (D) of claim 1. In column 2 line 49 Mori discloses that the organopolysiloxane can be a silicone rubber, as described in paragraphs 1 and 58 of Yamaguchi. The inclusion of the reaction product of Mori in the composition of Yamaguchi therefore meets the limitations of claims 1-2 and 4-6, and since the composition of Yamaguchi and Mori meets the compositional limitations of the claims, the cured product obtained from curing the compositions of Yamaguchi and Mori is considered to have a penetration meeting the limitations of claim 7, and the articles such as metals, electrical, and electronic components coated with the cured composition meet the limitations of claim 8.
It would have been obvious to one of ordinary skill in the art to include the reaction product of Mori in the composition of Yamaguchi, since Mori teaches in column 2 lines 43-50 that the reaction product improves the heat resistance of silicone rubber. 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Mori as applied to claims 1-2 and 4-8 above, and further in view of Ostendorf (US 2016/0207382).
The discussion of Yamaguchi and Mori in paragraph 6 above is incorporated here by reference. Yamaguchi and Mori disclose a composition meeting the limitations of claim 1 and comprising a curing catalyst, but does not specifically disclose the inclusion of a bicyclic guanidine type organic base catalyst.
In paragraphs 12-36 Ostendorf discloses an organopolysiloxane composition, and in paragraph 145 Ostendorf discloses that the composition can further comprise catalysts. In paragraphs 146 and 149 Ostendorf discloses that the catalysts can be various metal and amine catalysts, as disclosed in paragraph 44 of Yamaguchi, and in paragraph 150-151 Ostendorf discloses that the catalyst can also be 7-methyl-1,5,7-triazabicyclo[4.4.0]dec-5-ene, a bicyclic guanidine type organic base as recited in claim 3. The use of the 7-methyl-1,5,7-triazabicyclo[4.4.0]dec-5-ene of Ostendorf as the catalyst in the composition of Yamaguchi and Mori therefore meets the limitations of claim 3.
It would have been obvious to one of ordinary skill in the art to use the 7-methyl-1,5,7-triazabicyclo[4.4.0]dec-5-ene of Ostendorf as the catalyst in the composition of Yamaguchi, since Ostendorf teaches that it has equivalent use to the catalysts disclosed by Yamaguchi in a polyorganosiloxane composition.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771